Illinois Official Reports

                                  Appellate Court



                      People v. Brzowski, 2015 IL App (3d) 120376



Appellate Court       THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption               WALTER J. BRZOWSKI, Defendant-Appellant.



District & No.        Third District
                      Docket Nos. 3-12-0376, 3-12-0477 cons.



Rule 23 Order filed   April 8, 2015
Motion to publish
allowed               May 18, 2015
Opinion filed         May 18, 2015



Decision Under        Appeal from the Circuit Court of Will County, Nos. 10-CF-1923,
Review                10-CF-2494; the Hon. Robert P. Livas, Judge, presiding.




Judgment              Reversed and remanded.



Counsel on            Jeffrey Svehla (argued), of State Appellate Defender’s Office, of
Appeal                Chicago, for appellant.

                      James Glasgow, State’s Attorney, of Joliet (Thomas D. Arado
                      (argued), of State’s Attorneys Appellate Prosecutor’s Office, of
                      counsel), for the People.
     Panel                    JUSTICE LYTTON delivered the judgment of the court, with opinion.
                              Presiding Justice McDade and Justice Wright concurred in the
                              judgment and opinion.




                                               OPINION

¶1         Defendant Walter Brzowski was charged with two counts of unlawful violations of an
       order of protection for sending mail to his two sons. Three months later, he was charged with
       an additional two counts of unlawful violations of an order of protection for sending mail to his
       ex-wife. Two separate trials were held. Defendant represented himself at both trials. Defendant
       was convicted of all four charges. He was sentenced to one year in prison on the first two
       charges of unlawful violations of an order of protection and two concurrent three-year terms of
       imprisonment on the latter two charges. Defendant appeals, arguing that (1) he was not proven
       guilty beyond a reasonable doubt, (2) he was not adequately informed of the contents of the
       order of protection, (3) the order of protection was invalid, (4) he was not properly instructed
       regarding his waiver of counsel, (5) he was improperly denied his right to counsel, and (6) the
       court allowed improper arguments and inadmissible evidence at his trials. We reverse and
       remand, finding that the trial court failed to instruct defendant regarding his waiver of counsel
       and denied him his right to counsel at both trials.

¶2                                                FACTS
¶3         On April 12, 2007, the circuit court of Will County granted an emergency order of
       protection to Laura Brzowski, a/k/a Laura Zasadny, on her own behalf and on behalf of her
       children, E.B. and B.B. The order provides in part: “[Defendant] is ordered to stay ___ away
       from Petitioner and/or other protected person(s).” The order further provides: “ ‘Stay away’
       means for the respondent to refrain from both physical presence and nonphysical contact with
       the petitioner whether direct, indirect (including, but not limited to, telephone calls, mail,
       email, faxes, and written notes), or through third parties who may or may not know about the
       order of protection.” The order states that it “shall be effective until May 3, 2007.”
¶4         On May 3, 2007, the court entered a plenary order of protection extending the emergency
       order of protection “on the same terms and conditions” as the prior order of protection until
       May 1, 2009. Defendant was present in court on May 3, 2007, and served with the plenary
       order.
¶5         On May 1, 2009, the trial court extended the plenary order of protection until April 28,
       2011. Defendant was not in court on May 1, 2009. However, an “Order of Protection Short
       Form Notification” was served on defendant on June 26, 2009. The notification form referred
       to the case number for the emergency order of protection entered against defendant on April
       12, 2007.
¶6         In September 2010, defendant was charged with two counts of unlawful violation of an
       order of protection. 720 ILCS 5/12-30(a) (West 2010). Count I alleged that defendant
       intentionally committed an act prohibited by an order of protection “by making contact with


                                                   -2-
       B.B., a minor and protected party, by mail.” Count II alleged that defendant violated the order
       of protection “by making contact with E.B., a minor and protected party, by mail.”
¶7         In December 2010, defendant was charged with two additional counts of unlawful
       violation of an order of protection. 720 ILCS 5/12-30(a) (West 2010). The counts alleged that
       defendant intentionally committed an act in violation of the 2009 order of protection by
       “making contact with Laura A. Zasadny, a protected party, by mail” on November 27, 2010,
       and December 1, 2010.
¶8         Two separate trials were held. The first trial was held on the September 2010 charges for
       defendant sending mail to B.B. and E.B. The second trial was held on the December 2010
       charges for defendant sending mail to Zasadny.
¶9         An assistant public defender was assigned to represent defendant at his first trial. That
       attorney filed a motion for a fitness hearing to determine defendant’s fitness prior to trial. A
       different assistant public defender, Edward Jaquays, represented defendant in the fitness
       proceeding. Defendant was evaluated by Dr. Syed Ali in June 2011. In an interview with Dr.
       Ali, defendant stated that he was charged with two violations of an order of protection, which
       were serious charges “[b]ecause they invoke the felony status.” He also stated that, if found
       guilty, he “could be sentenced up to between 1 and 3 years in a State Correctional Facility.” At
       defendant’s fitness hearing, the trial judge referred to Dr. Ali’s report and found defendant fit.
¶ 10       In August 2011, defendant filed a “Motion for Reassignment of Counsel.” A hearing was
       held on the motion two weeks later. At the hearing, defense counsel presented a letter from the
       Will County public defender that stated:
                “With regard to the Brzowski matter, our position is that he can remove our office at
                any time and go forward pro se or hire private counsel, but once he discharges our
                office he does not get another assistant public defender. He will not choose who his
                appointed lawyer will be. If he wants the services of our office then he must keep the
                excellent attorney that he already has.”
       The court then informed defendant that he had three options: (1) keep his assigned public
       defender, (2) represent himself, or (3) hire another attorney. Defendant informed the court that
       he was choosing to represent himself but also asked for time to hire counsel. The trial court
       gave defendant time to obtain counsel, but defendant never did.
¶ 11       Prior to trial, the trial court sua sponte appointed Jaquays as standby counsel for defendant.
       At trial, Zasadny testified that on September 10, 2010, she found two envelopes in her mailbox
       addressed to her sons. She recognized defendant’s handwriting on the envelopes, as well as his
       return address. She opened the envelopes and found cards, a letter, and a check for each son.
       Her sons were not present when she opened the cards, and she never showed the cards to them.
¶ 12       Vito Anguiolo, a lieutenant in the court services department of the Cook County sheriff’s
       office, testified that he served defendant with an order of protection short form notification on
       June 26, 2009. According to the form and Anguiolo’s testimony, Anguiolo told defendant the
       restrictions placed on him including that he “must not abuse, harass, intimidate or harm the
       petitioner or other protected parties” and “must stay away from petitioner and protected parties
       at additional locations.” Anguiolo told defendant that the short form was not the entire order
       but that he could obtain the full order at the Will County courthouse.
¶ 13       After the State presented its witnesses, defendant asked that his standby counsel be allowed
       to represent him for the remainder of the case. The State objected. The trial court denied


                                                   -3-
       defendant’s request. Defendant then argued a motion for directed verdict, which the trial court
       denied. After both parties rested and the jury instruction conference was complete, the trial
       court excused Jaquays as standby counsel.
¶ 14       The jury found defendant guilty of both counts against him. Defendant filed a motion for a
       new trial in which he argued that he was not proven guilty beyond a reasonable doubt, that the
       court erred in denying his motion for a directed verdict, and that the court erred in not allowing
       Jaquays to represent him at trial. The court denied defendant’s motion and sentenced defendant
       to one year in prison.
¶ 15       Before defendant’s second trial, defendant indicated that he wanted to be represented by
       Jaquays. The trial judge told defendant that the public defender “has at this point refused to
       have anything further to do with this issue in your case.” The judge told defendant that Jaquays
       could represent him only if he paid Jaquays or Jaquays agreed to represent him pro bono.
¶ 16       One week before defendant’s second trial was set to begin, defendant again requested that
       he be represented by Jaquays. The judge told defendant that he had the following choices: (1)
       hire his own attorney, (2) get someone to represent him for free, or (3) represent himself.
       Defendant proceeded pro se.
¶ 17       At trial, Zasadny testified that on November 27, 2010, she found a number of documents
       from defendant addressed to her in her mailbox at her home. On December 1, 2010, she found
       another set of documents in her mailbox from defendant. She recognized defendant’s
       handwriting on the envelopes.
¶ 18       Kevin Spencer, a sheriff’s deputy, testified that he met with Zasadny on November 27,
       2010. She showed him the documents she found in her mailbox, and Spencer “verified” with
       “dispatch” that there was a valid order of protection in place. James Martin, another sheriff’s
       deputy, testified that he met with Zasadny on December 10, 2010. She showed him the
       documents she found in her mailbox, and Martin “verified” with “dispatch” that there was a
       valid order of protection in place.
¶ 19       Anguiolo testified that he served defendant with a “short form” notification of the 2009
       order of protection on June 26, 2009. Anguiolo told defendant the restrictions placed on him,
       including that he “must not abuse, harass, intimidate or harm the petitioner or other protected
       parties” and “must stay away from petitioner and protected parties at additional locations.”
¶ 20       The jury found defendant guilty of both counts against him. Defendant filed a motion for a
       new trial, arguing that (1) the State failed to prove him guilty beyond a reasonable doubt, (2)
       the court erred in allowing certain jury instructions, (3) the prosecutor made improper
       statements in closing argument, and (4) he was denied his sixth amendment right to counsel.
       The court denied the motion and sentenced defendant to three years’ imprisonment for each
       conviction, to be served concurrently.

¶ 21                                            ANALYSIS
¶ 22                                                  I
¶ 23       Defendant first argues that he was not proven guilty beyond a reasonable doubt of violating
       the order of protection in September 2010 because his sons never saw or knew about the mail
       he sent to them.
¶ 24       When considering a challenge of the sufficiency of the evidence, it is not the function of
       this court to retry the defendant. People v. Ramos, 316 Ill. App. 3d 18, 22 (2000). The relevant

                                                   -4-
       question is whether, after viewing the evidence in the light most favorable to the prosecution,
       any rational trier of fact could have found the essential elements of the crime beyond a
       reasonable doubt. Id.
¶ 25        One commits the offense of violating an order of protection when he (1) commits an act
       that was prohibited by a court in a valid order of protection or fails to commit an act ordered by
       an order of protection, and (2) has been served notice of or otherwise acquired actual
       knowledge of the contents of the order of protection. 720 ILCS 5/12-30(a) (West 2010);
       People v. Hoffman, 2012 IL App (2d) 110462, ¶ 13. The statute incorporates by reference a
       trial court’s order as an element of the offense. People v. Davit, 366 Ill. App. 3d 522, 527
       (2006).
¶ 26        In this case, the State charged defendant with violating the order of protection’s “stay
       away” provision, which required defendant to “refrain from both physical presence and
       nonphysical contact with the petitioner whether direct, indirect (including, but not limited to,
       telephone calls, mail, email, faxes, and written notes),” by contacting his sons by mail. The
       language of the order expressly prohibits defendant from mailing letters to his sons. Defendant
       violated that provision when he sent mail to his sons, regardless of whether they actually
       received the mail.
¶ 27        Defendant relies on Davit, 366 Ill. App. 3d 522, to argue that the State could not assert that
       he violated the “stay away” provision. However, that case is inapposite. In Davit, the appellate
       court held that defendant could not be found guilty of violating the “stay away” provision of
       the order of protection because he was charged with violating a different provision of the order
       of protection, and the jury was not instructed on the “stay away” provision. Here, defendant
       was charged with violating the “stay away” provision, the State argued that defendant violated
       the “stay away” provision, and the jury was instructed about the “stay away” provision.
       Therefore, the State proved defendant guilty beyond a reasonable doubt of violating the order
       of protection.

¶ 28                                                   II
¶ 29       Defendant next argues that his convictions for unlawful violations of an order of protection
       cannot stand because he was not informed of the contents of the order of protection he was
       charged with violating.
¶ 30       Section 12-30(a)(2) of the Criminal Code of 1961 (Code) provides that a defendant cannot
       be charged with violating an order of protection unless he has been “served notice of the
       contents of the order, pursuant to the Illinois Domestic Violence Act of 1986 ***, or otherwise
       has acquired actual knowledge of the contents of the order.” 720 ILCS 5/12-30(a)(2) (West
       2010). Section 222.10(a) of the Illinois Domestic Violence Act of 1986 allows a respondent to
       be served with “a short form notification.” 750 ILCS 60/222.10(a) (West 2010).
¶ 31       Section 12-30(a)(2) of the Code requires that the defendant have knowledge of the
       provisions of the order that he is charged with violating. Ramos, 316 Ill. App. 3d at 23. “[A]
       verbatim reading of the entire contents of the order of protection is not necessary in order to put
       the defendant on notice of what conduct is prohibited.” Id. If the legislature had intended that
       the defendant be informed of the entire contents of the order, then the statute would require that
       a defendant be served with a copy of the order of protection before he could be charged with
       committing a violation of the order. Id.


                                                    -5-
¶ 32       Here, defendant was aware and notified of the contents of the emergency order of
       protection entered against him on April 12, 2007. On May 3, 2007, defendant was notified in
       open court that the emergency order became a two-year plenary order. In June 2009, he was
       notified, by the short form notification, that the order of protection was extended until 2011.
       The short form notification informed defendant that he was required to “stay away from
       petitioner and protected parties.” By looking at the original emergency order, which the
       plenary order specifically referred to, defendant knew that he was prohibited from sending
       mail to his sons.
¶ 33       There is no requirement for a process server to read an entire copy of the order of
       protection to a respondent. See Ramos, 316 Ill. App. 3d at 23. Where, as here, defendant was
       provided a “short form notification” that complied with the statute, he received adequate notice
       of the order of protection and its contents.

¶ 34                                                III
¶ 35       Defendant next argues that his convictions should be reversed because there was no valid
       order of protection in place in 2010. He contends that the emergency order of protection
       expired before a plenary order of protection was entered. Therefore, none of the plenary orders,
       including the one entered in 2009, are valid.
¶ 36       Emergency orders of protection are effective for not less than 14 days nor more than 21
       days. 750 ILCS 60/220(a)(1) (West 2010). Section 1.11 of the Statute on Statutes provides:
       “[t]he time within which any act provided by law is to be done shall be computed by excluding
       the first day and including the last.” 5 ILCS 70/1.11 (West 2010). An emergency order of
       protection dissolves 21 days after the day it is issued. In re A.M., 2013 IL App (3d) 120809,
       ¶ 41.
¶ 37       Here, the emergency order of protection was entered on Thursday, April 12, 2007, and was
       set to expire 21 days later, on Thursday, May 3, 2007. See id. The first plenary order of
       protection was entered on May 3, 2007; thus, it was timely. The second plenary order was also
       timely because it was entered on May 1, 2009, the day that the first plenary order expired. The
       plenary orders of protection were valid and enforceable.

¶ 38                                                  IV
¶ 39        Defendant argues that he was not properly admonished at either of his trials about his
       waiver of counsel. He admits that he did not raise this issue in his posttrial motions but argues
       that it constitutes plain error.
¶ 40        A defendant has the right to counsel at every critical stage of a trial. People v. Belknap, 396
       Ill. App. 3d 183, 212-13 (2009). However, a defendant also has the right to waive counsel and
       represent himself. People v. Black, 2011 IL App (5th) 080089, ¶ 11. “The gravity of a waiver
       requires a trial court to fully inform a defendant of both the nature of the right being abandoned
       and the consequences of the decision.” Id. A defendant may engage in self-representation only
       if he voluntarily, knowingly and intelligently waives his right to counsel. Id.
¶ 41        To accomplish a valid waiver of counsel, Supreme Court Rule 401(a) requires:
                    “(a) Waiver of Counsel. Any waiver of counsel shall be in open court. The court
                shall not permit a waiver of counsel by a person accused of an offense punishable by


                                                    -6-
                imprisonment without first, by addressing the defendant personally in open court,
                informing him of and determining that he understands the following:
                     (1) the nature of the charge;
                     (2) the minimum and maximum sentence prescribed by law, including, when
                         applicable, the penalty to which the defendant may be subjected because of
                         prior convictions or consecutive sentences; and
                     (3) that he has a right to counsel and, if he is indigent, to have counsel appointed for
                         him by the court.” Ill. S. Ct. R. 401(a) (eff. July 1, 1984).
       Substantial compliance with Rule 401 is required. People v. Campbell, 359 Ill. App. 3d 281,
       285 (2005). If a defendant does not receive any admonishments from the court, there is not
       substantial compliance and no valid waiver of counsel. Black, 2011 IL App (5th) 080089, ¶ 20;
       Campbell, 359 Ill. App. 3d at 285.
¶ 42        The right to counsel is fundamental. Black, 2011 IL App (5th) 080089, ¶ 24. Failure to
       issue Rule 401 admonitions amounts to plain error. People v. Vazquez, 2011 IL App (2d)
       091155, ¶ 14; Black, 2011 IL App (5th) 080089, ¶ 23; People v. Vernón, 396 Ill. App. 3d 145,
       150 (2009); People v. Jiles, 364 Ill. App. 3d 320, 329 (2006); People v. Herring, 327 Ill. App.
       3d 259, 261 (2002); People v. Stoops, 313 Ill. App. 3d 269, 273 (2000).
¶ 43        Requiring a defendant to proceed pro se with standby counsel is not a waiver within the
       meaning of Rule 401(a) because the defendant has the benefit of standby counsel for advice
       and consultation. People v. Gibson, 304 Ill. App. 3d 923, 928 (1999). Thus, the admonitions of
       the rule are not required where standby counsel is present “at all times during the course of the
       trial.” Id. However, if counsel is not present at any critical stage in a trial, the defendant must
       be given Rule 401(a) admonitions. See Black, 2011 IL App (5th) 080089, ¶¶ 13-15. Jury
       deliberations are a critical stage in a trial. Belknap, 396 Ill. App. 3d at 212.
¶ 44        Defendant chose to proceed pro se at his first trial. The trial court appointed standby
       counsel for defendant but then dismissed standby counsel prior to jury deliberations. Under
       these circumstances, where defendant had no counsel during a critical stage of his trial, the trial
       court had to admonish him pursuant to Rule 401(a). See Black, 2011 IL App (5th) 080089,
       ¶¶ 13-15. At his second trial, defendant proceeded pro se without the assistance of standby
       counsel. Because defendant represented himself without any assistance, the trial court was
       required to admonish defendant pursuant to Rule 401(a) before his second trial began. See
       Campbell, 359 Ill. App. 3d at 285.
¶ 45        The trial court failed to provide defendant with any of the required admonishments at either
       of his trials. The State, however, argues that there was substantial compliance with Rule 401(a)
       because defendant’s responses during his fitness evaluation showed that he understood the
       charges against him and the sentence he could receive if convicted. We disagree for several
       reasons.
¶ 46        First, the questions during the fitness evaluation came from a psychiatrist, not from the
       court. “[R]ule [401] flatly states that any waiver of counsel must be in open court.” Black, 2011
       IL App (5th) 080089, ¶ 14. Additionally, the questions asked during the fitness evaluation
       were designed only to determine defendant’s fitness to stand trial. However, “[i]f a defendant
       seeks to waive counsel, the trial court must not only determine that he is competent to stand
       trial but also satisfy itself that his waiver of this constitutional right is knowing and voluntary.”
       People v. Lego, 168 Ill. 2d 561, 564 (1995). Furthermore, the questions were not designed to


                                                     -7-
       notify defendant of the possible dangers of representation, which the Rule 401 admonitions are
       intended to do. See id. (a purpose of the rule is to make a defendant “aware of the dangers and
       disadvantages of self-representation”). Finally, defendant was never told during either trial that
       he had “the right to counsel and, if he is indigent, to have counsel appointed for him by the
       court,” as required by the Rule. Ill. S. Ct. R. 401(a)(3) (eff. July 1, 1984). To the contrary, the
       judge told defendant during his second trial that he was not entitled to court-appointed counsel.
¶ 47       The trial court committed plain and reversible error at both of defendant’s trials by failing
       to admonish defendant regarding his waiver of counsel in compliance with Rule 401(a). We
       reverse defendant’s convictions on that basis.

¶ 48                                                  V
¶ 49        Defendant also argues that he was denied his right to counsel at both trials. First, he argues
       that the trial court erred in dismissing his standby counsel prior to the conclusion of the first
       trial. Additionally, he argues that the court erred in refusing his request for counsel at his
       second trial.

¶ 50                                                   A
¶ 51        A trial judge has discretion to appoint standby counsel for a pro se defendant. People v.
       Smith, 249 Ill. App. 3d 460, 470 (1993). Additionally, a trial court has discretion to decide the
       nature and extent of standby counsel’s involvement. Id. However, a trial court may not place a
       new restriction or limitation on standby counsel that was not set out from the beginning of the
       trial. See People v. Lindsey, 17 Ill. App. 3d 137, 143 (1974). It is prejudicial to a defendant and
       an abuse of discretion to tell a “defendant he could represent himself, with a court-designated
       lawyer to assist him, and then, at crucial phases of his trial, when he made reasonable requests
       for assistance, prevent the lawyer from assisting him.” Id. at 144.
¶ 52        Here, the trial court excused defendant’s standby counsel prior to jury deliberations, a
       critical stage in his trial. See Belknap, 396 Ill. App. 3d at 212. Such an act was prejudicial and
       an abuse of discretion because it deprived defendant of any assistance at crucial phases of his
       trial. See Lindsey, 17 Ill. App. 3d at 143.

¶ 53                                                 B
¶ 54       An indigent defendant has the constitutional right to have counsel appointed. People v.
       Bliey, 232 Ill. App. 3d 606, 619 (1992). However, a defendant has no right to select from or
       experiment with counsel appointed to him to the detriment of the orderly process of law.
       People v. Blaney, 324 Ill. App. 3d 221, 225 (2001).
¶ 55       Here, Jaquays represented defendant in proceedings prior to his second trial. Defendant
       consistently and repeatedly informed the court that he wanted Jaquays to continue to represent
       him, as his public defender, at his second trial. The trial court refused defendant’s request,
       stating that Jaquays could not represent him as a public defender because the public defender’s
       office refused to be appointed to his case when, in fact, the public defender’s office indicated
       that it had no objection to defendant being represented by his current counsel. By telling
       defendant that he could not proceed with his current public defender but could only proceed
       pro se, hire a new attorney or convince his attorney to provide him pro bono representation, the


                                                    -8-
       trial court denied defendant his right to have counsel appointed. See Bliey, 232 Ill. App. 3d at
       619.

¶ 56                                              VI
¶ 57      For the reasons set forth above, we reverse defendant’s convictions and remand for further
       proceedings. We need not address defendant’s remaining arguments.

¶ 58                                         CONCLUSION
¶ 59       The judgment of the circuit court of Will County is reversed, and the cause is remanded for
       further proceedings.

¶ 60      Reversed and remanded.




                                                  -9-